DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 24 and 29 have been fully considered, but are not persuasive.
Applicant argues the limitation "the amplifier driven by a delayed input signal adjusted using the bias signal" is not disclosed by the prior art because the bias signal of McCallister, output by the bias signal generator, is not used to adjust the predistortion module.
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an amplifier bias current control circuit that outputs a bias signal, which is used to adjust a delayed input signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claim recites “an amplifier bias current control circuit driven by a bias signal”.  The examiner understands this to mean a bias signal is input to an amplifier bias current control circuit, which is the opposite of what Applicant argues.  Further, McCallister teaches an input signal 26 is delayed in peak reduction section 30 (par. 38, Fig. 2, 4, and 7) and the signal is adjusted by distorting the signal to convert it into a predistorted signal at predistorter 98 (par. 57, Fig. 2). Further, McCallister teaches output signal 42 from envelope tracking section 40 is used to input to the predistorter 98 in the form of a bias control signal 110 (par. 38-40 and 59, Fig. 2).
Applicant further argues Sutardja does not disclose "the amplifier bias current control circuit provides bias to the amplifier via an inductor connected to a fixed voltage" because Sutardja discloses a switch connected to a fixed voltage.
The examiner respectfully disagrees.  While Sutardja does teach the use of a switch 258 to supply the fixed voltage Vdd, the claim requires “an inductor connected to a fixed voltage”.  Sutardja teaches Inductance 260 (inductor) is connected to Vdd (fixed voltage) (par. 58-59, Fig. 10A and 10B).  
Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, the examiner recommends to replace “a delayed input signal” with “the delayed input signal” since this term was previously introduced in claim 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sutardja et al. (US 2007/0178860 A1) in view of McCallister (US 2014/0065986 A1).
Regarding claim 24, Sutardja teaches: A device having an amplifier operable for amplifying an input signal [Transmitter 150 with amplifier 162 (Fig. 6A)], the device comprising: 
an amplifier bias current control circuit driven by a bias signal generated by passing samples of an input signal to amplify through a peak detection circuit [Supply adjustment module 174 receives an envelope signal from the envelope module 170.  The envelope module generates the envelope signal by tracking positive and/or negative peaks of the transmit signal.  The supply adjustment module uses the received signal to generate a variable voltage or bias for the amplifier 162 (par. 46, Fig. 6A)], 
an output from the amplifier bias current control circuit causing variable changes to a bias point of the amplifier to coincide with peaks in the input signal [The supply adjustment module 174 generates a variable voltage supply or bias for the amplifier (par. 46, see also par. 55) and boosts the bias voltage when the envelope signal is above a threshold (abstract).  Fig. 8A, 8C, and 10B show that the boosted bias voltage Vdd + VBoost coincide with peaks in the signal], 
wherein the bias point of the amplifier modified by the amplifier bias current control circuit output is varied to reduce power consumption of the amplifier [The present invention saves power by generally lowering the required supply voltage while selectively increasing the supply voltage as needed (par. 76)]
the amplifier driven by a delayed input signal adjusted [A delay module 154 delays the transmit signal and the delayed transmit signal is converted to an analog transmit signal (par. 44, Fig. 6A)]
wherein the delayed input signal is the input signal delayed for coinciding a response of the bias signal with at least one peak in the input signal [The supply adjustment module 174  generates a bias by boosting the voltage to allow the amplifier to track the signal without clipping.  The delay provided by delay module 154 allows the voltage to be boosted to coincide with a peak in the signal (par. 46-47, Fig. 8A-8C)].
Sutardja does not explicitly disclose: the delayed input signal is adjusted using the bias signal and wherein the delayed input signal is delayed by a number of samples.
McCallister teaches: the delayed input signal is adjusted using the bias signal [input signal 26 is delayed in peak reduction section 30 (par. 38, Fig. 2, 4, and 7) and input signal 38 is adjusted by distorting the signal to convert it into a predistorted signal at predistorter 98 (par. 57, Fig. 2). The output signal 42 from envelope tracking section 40 is used to input to the peak reduction section 30 and the predistorter 98 distorts the input signal using the bias control signal 110 derived from the peak reduction section 30 (par. 38-40 and 59, Fig. 2 and 11)] 
wherein the delayed input signal is delayed by a number of samples [delaying by a number of samples (41-42, 46, and 50-51, Fig. 2 and 4-7)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sutardja and McCallister before the effective filing date of the claimed invention to modify the device of Sutardja by incorporating the delayed input signal is adjusted using the bias signal and wherein the delayed input signal is delayed by a number of samples as disclosed by McCallister.  The motivation for doing so would have been to compensate for any amplifier nonlinearity caused by peak reduction and dynamic amplifier bias control techniques and to significantly improve power-added efficiency (McCallister – par. 43).  Therefore, it would have been obvious to combine the teachings of Sutardja and McCallister to obtain the invention as specified in the instant claim.
Regarding claim 25, Sutardja and McCallister teach the device of claim 24; Sutardja further teaches: amplification of the input signal comprises amplification of a first component of the input signal [amplifier 162 amplifies the analog transmit signal (par. 44, Fig. 6A)], and 
McCallister further teaches: prior to such amplification another component of the input signal pre-distorts the first component prior to amplification [distorting the signal to convert it into a predistorted signal at predistorter 98 prior to being amplified at (par. 57, Fig. 2)].
Regarding claim 26, Sutardja and McCallister teach the device of claim 25; McCallister further teaches: the another component is based on the first component and a signal envelope of the first component [The output signal 42 from envelope tracking section 40 is used to input to the predistorter 98 in the form of bias control signal 110, which also takes as input the signal 38 (par. 57 and 59, Fig. 2)].
Regarding claim 27, Sutardja and McCallister teach the device of claim 24; McCallister further teaches: the amplifier is driven by a delayed input signal having a magnitude adjusted in response to changes in the envelope signal of the bias signal [signal 26 is delayed in peak reduction section 30 and adjusted by removing excursions 34 using a signal magnitude threshold 36 (par. 38, Fig. 2, 4, and 7) and distorting the signal to convert it into a predistorted signal at predistorter 98 before being amplified (par. 57, Fig. 2). The output signal 42 from envelope tracking section 40 is used to input to the peak reduction section 30 and in the form of bias control signal 110 is provided to the predistorter 98 (par. 40 and 59, Fig. 2)].
Regarding claim 28, Sutardja and McCallister teach the device of claim 24; McCallister further teaches: pre-distortion information is transmitted to the amplifier with said input signal, the pre-distortion information based on said input signal and an envelope of said input signal [distorting the signal to convert it into a predistorted signal at predistorter 98 prior to being amplified at (par. 57, Fig. 2).  The output signal 42 from envelope tracking section 40 is used to input in the form of bias control signal 110 to the predistorter 98 (par. 40 and 59, Fig. 2)].
Regarding claim 29, Sutardja and McCallister teach the device of claim 24; Sutardja further teaches: the amplifier bias current control circuit provides bias to the amplifier via an inductor connected to a fixed voltage [Inductance 260 is connected to a fixed voltage Vdd that provides bias to amplifier 264 (par. 58-59, Fig. 10A and 10B)].
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sutardja et al. (US 2007/0178860 A1) in view of McCallister (US 2014/0065986 A1) and further in view of Behzad et al. (US 2008/0136526 A1).
Regarding claim 30, Sutardja and McCallister teach the device of claim 24; Sutardja further teaches: a capacitor connected to the amplifier bias current control circuit to generate a variable voltage [capacitor CBoost is connected to the fixed voltage Vdd and generates a boost voltage VBoost (par. 58-59, Fig. 10A and 10B)], 
wherein the variable voltage is controlled by a signal derived from the envelope of a signal [the boost voltage VBoost is controlled by an envelope signal generated by envelope generator module 246 (par. 58, Fig. 10A). The envelope signal is based on the transmit signal (par. 55) which is outputted by the amplifier 264 (Fig. 10A)].
Sutardja and McCallister do not explicitly disclose: the variable voltage is controlled by a signal derived from the envelope of a signal output from the amplifier.
Behzad teaches: the variable voltage is controlled by a signal derived from the envelope of a signal output from the amplifier [The baseband processor may receive a feedback signal from the PA circuit that is generated in response to the output signal. The power levels and/or relative phase of subsequent baseband input signals generated by the baseband processor may be modified in response to distortion detected in the feedback signal.  The bias is adjusted based on envelope detection of the signal (par. 31)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Sutardja, McCallister and Behzad before the effective filing date of the claimed invention to use the output signal of the amplifier as feedback to control the voltage of the amplifier as disclosed by Behzad.  The motivation for doing so would have been to improve the efficiency of the amplifier by dynamically biasing the amplifier (Behzad – par. 30) in response to a feedback signal from the amplifier (Behzad - par. 31).  Therefore, it would have been obvious to combine the teachings of Sutardja, McCallister and Behzad to obtain the invention as specified in the instant claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424